Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-4, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method of highly secure optical key access control system, comprising an optical key and an access module, the optical key comprising an optical element with unique refraction properties, the access module comprising a light source configured to produce a light beam, an image catching array, means of positioning the optical key inside of the access module and an electronic processor, the method comprising: positioning the optical element with unique refraction properties with the means of positioning the optical key inside of the access module between the light source and the image catching array of the access module in several prearranged positions; directing the light beam from the light source through a medium and the optical element with unique refraction 

Regarding claims 5-9, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an apparatus of highly secure optical key access control system comprising an optical key and an access module, the optical key comprising an optical element with unique refraction properties, the access module comprising: a light source configured to produce and direct a light beam through a medium and the optical element with unique refraction properties of the optical key; an image catching array configured to catch a set of refraction images produced with a refracted light beam after the light beam was directed through the medium and the optical element with unique refraction properties of the optical key from several different directions; means of positioning the optical key inside of the access module configured to position the optical element with unique 

The closest prior art of Rhine (US 5,283,431), Grayson et al. (US 8,196,823), Bench et al. (US 2004/0182923), Kim et al. (US 5,838,232), Taylor et al. (US 10,013,829), Rembault (US 3,735,374), and Vega (US 6,745,941) fail to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683